292 So.2d 390 (1974)
Dennis Joseph DEMATTIA, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-1000.
District Court of Appeal of Florida, Third District.
April 2, 1974.
Phillip A. Hubbart, Public Defender, and Kathleen Gallagher, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Stephen V. Rosin, Asst. Atty. Gen., and Gary Carman, Legal Intern, for appellee.
Before BARKDULL, C.J., and PEARSON and CARROLL, JJ.
PER CURIAM.
The appellant was found guilty of auto theft and grand larceny. He was sentenced to five years in the state penitentiary. On this appeal, he has claimed error upon the admission of his confession into evidence. Appellant urges that the confession was not shown to be voluntary because there was evidence that he had been taking drugs prior to his arrest.
Appellant relies upon Reddish v. State, Fla. 1964, 167 So.2d 858, where the Supreme Court held that the totality of all the circumstances as to an appellant's physical condition, in combination with the impact of narcotics, are to be considered in determining whether a confession is voluntary. In accordance with the admonition of the Supreme Court, we have considered the totality of the circumstances and find that the evidence clearly supports the trial court's decision that the confession was voluntary. See Lindsey v. State, 66 Fla. 341, 63 So. 832 (1913); Reynolds v. State, Fla.App. 1969, 222 So.2d 246.
Affirmed.